           Case 18-34658 Document 460-1 Filed in TXSB on 02/24/20 Page 1 of 1


          ATTORNEY/                         DATE OF     HOURS    BILLING      TOTAL
     PARAPROFESSIONAL         ROLE         ADMISSION    BILLED    RATE         FEES
Charles M. Rubio (CMR)       Partner        2008 (NY)    123     $525.00   $64,575.00
Sheryl P. Giugliano (SPG)    Partner        2009 (NY)     5.6    $485.00    $2,716.00
Michael D. Fritz (MDF)      Associate       2012 (TX)    14.2    $360.00    $5,112.00
Brian R. Hogue (BRH)        Associate       2014 (NY)    32.1    $340.00   $10,914.00
Nathan R. Bloom (NRB)       Associate       2018 (NY)      2     $325.00     $650.00
Catherine A. Burrow (CAB)   Paralegal         N/A        19.5    $220.00    $4,290.00
Sandra D. Hancock (SDH)     Paralegal         N/A         8.6    $145.00    $1,247.00
             TOTAL                                       205               $89,504.00




                                        EXHIBIT A
